WARNER, J., dissenting.
My dissent is occasioned primarily by the construction which the majority opinion gives to the following sections of the Workmen’s Compensation Law, and which I hereinafter allude to as the Act. I refer to ORS 656.002 (15) defining the meaning of “workman” as used in the Act and to ORS 656.132 (1) declaring a minor “legally permitted under the laws of this state is considered sui juris” for the purposes of the Act.
The basic statement of the majority with which I cannot agree, reads:
“It will be noted that the above definition of workman [referring to ORS 656.002 (15)] is sufficiently broad to include both minors and adults.
*228“OES 656.122. ‘If an employer is subject to OES 656.002 to 656.590 as to any occupation, all workmen employed by him in such occupation are subject to OES 656.002 to 656.590 as workmen, but not otherwise.’
“In view of the foregoing sections of the act, it is obvious that a workman, regardless of his age, is subject to the act if his employer is subject to the act as to the occupation in which the workman is engaged at the time of his injury. * * *”
I concede, as stated by the majority opinion, that the definition of “workman” as above set forth is broad enough to include both adults and minors, but, in my opinion, only minors who’are “working at an age legally permitted under the laws of this state.” (OES 656.132 (1), supra) I further agree with the majority that OES 656.152 makes the Act the exclusive remedy for all who are workmen as defined by OES 656.002 (15), including all minors who are legally employable.
My position is: Unless the definition of “workman” is specifically amplified to include “minors illegally employed” or by words or phrases of similar import as does § 56-929 of Arizona’s Code Annotated, infra, or as in § 35-1-43 of Utah’s Code Annotated or where the code makes a declaration, as in Ohio, that: “For the purpose of * # * [Workmen’s Compensation Law] a minor is sui juris, * # (EC 4123.89) that a statutory definition of “workman” as found in OES 656.002 (15) can only include in its meaning minors legally employed. I believe that to hold otherwise is in contravention of the plain meaning of the words of OES 656.132 (1) which limits the sui juris status of the minor to one “working at an age legally permitted under the laws of this state.”
The statement made in the forepart of the majority opinion concerning the nature of the Manke boy’s em*229ployment indicates that those supporting that opinion share the view that his hiring was illegal. I add that it is made so by OES 653.310 of onr Child Labor Code, which, so far as pertinent, reads:
“No child under 18 years of age shall be employed or permitted to work in any employment listed in subsection (2) of OES 653.320, unless the person employing him procures and keeps on file * * * an age and schooling certificate * * (Emphasis mine.)
As I read OES 653.310, a minor working is not of an age “legally permitted” to work in any of the enterprises stipulated in OES 653.320, unless he is not only 14 or over and under 18 and unless he comes with the voucher testifying his age, health and fitness for the job and other details required to be evidenced in his “age and schooling certificate.” OES 653.420
Any doubt concerning the illegality of such employment is dispelled when we read OES 653.430:
“A failure to produce to the school authorities of the district where the child resides and to the police and to the commission any age and schooling certificate or list required by OES 653.310, shall be prima facie evidence of the illegal employment of any person whose age and schooling certificate is not produced or whose name is not so listed.” (Emphasis mine.)
Aside from Manke’s being admittedly under age, there is no controversy that the documents required by OES 653.310 were not present if ever in existence.
The construction I give to the language found in OES 656.132 (1) is supported by the great weight of authority as I shall presently endeavor to demonstrate before giving attention to the cases upon which the majority opinion relies.
*230But let us again look to what ORS 656.132 (1) provides. The first and controlling sentence reads:
“A minor working at an age legally permitted under the laws of this state is considered sui juris for the purpose of ORS 656.002 to 656.590.” (Emphasis mine.)
The first paragraph referred to comprehends every section of the Workmen’s Compensation Law and makes a minor “legally permitted” to work amenable to every section of the Act. Being “legally permitted to work,” he is sui juris and cannot avoid the operation of any provision of the Act by reason of his minority. Moreover, he thereby becomes entitled to claim any rights or privileges which the Act confers on the adult workmen who maybe his associates, except as indicated by the second and last sentence of ORS 656.132 (1) which reads:
“* * * No other person shall have any cause of action or right to compensation for an injury to such minor workman, except as expressly provided in ORS 656.002 to 656.590, but in the event of a lump sum payment becoming due under ORS 656.002 to 656.590 to such minor workman, the control and management of any sum so paid shall be within the jurisdiction of the courts as in the case of other property of minors.”
This second sentence of the section is something apart and in addition to what is provided in the first-quoted sentence. Aside from limiting the right of third persons to recover for injuries sustained by a legally-employed minor coming under the Act, it also excepts from the operation of the Act the right of such minor if injured to personally receive “lump sum” payments.
That part of ORS 656.132 (1) relating to when a minor is sui juris is neither novel nor is it peculiar *231to the provisions of the Oregon Workmen’s Compensation Law, alone. As we shall see, identical provisions, or nearly so, were common to the Workmen’s Compensation Laws of many states, as disclosed by citations which follow. Nor, indeed, are the legal problems novel which are brought here by this appeal. They have all been met time and time again in other jurisdictions and with the exception of a very few states, as far as I am now apprised, have all been resolved contrary to the holding of the majority in Manke’s case.
Although there is some conflict, the great weight of authority by far is to the effect that the employment of a minor contemplated by the provisions of the Workmen’s Compensation Act is only a lawful employment and, therefore, such compensation acts are inapplicable in the case of an injury to a minor whose employment is unlawful. Under the circumstances, it follows that wherever the word “workman” appears in the Oregon act, it must be read as including only minors who are lawfully employed. The authorities hereinafter relied upon support my contention that Manke was not lawfully employed.
The cases which I marshal support the proposition that when a minor’s employment is illegal under the Child Labor Laws of the state, he cannot be compelled to accept the provisions of the Workmen’s Compensation Law of the state wherein the minor was employed and injured unless the statute is so drawn to clearly include such illegally-employed minors as beneficiaries of the local Workmen’s Compensation Law, as in Arizona and Utah.
All the cases I employ are substantially the same in their basic facts. They came to the appellate court of the several states as appeals from actions against the minor’s employer for damages for injuries sus*232tained by a minor while illegally employed, that is, employed in violation of some provision of the Child Labor Law of the injured minor’s state. The employer’s defenses in these eases all rest in whole or part upon the contention that the minor, as asserted in the Manke ease, was amenable to the Workmen’s Compensation Act and claim that the minor must, therefore, look solely to that act as the source of minor’s only remedy. As an examination of these cases reveals, when the Child Labor Laws require a child of a certain age to have an age or other certification as a condition precedent to his employment, the absence of that certification, when required, rendered the child’s employment illegal and disqualified the child as a beneficiary under the Workmen’s Compensation Law, notwithstanding his age, alone, might warrant his employment in other jobs where no age and schooling certificate was required. Note particularly the cited cases from Ehode Island and Maryland.
Throughout the cases which follow, will be found strong statements emphasizing the importance of the Child Labor Laws and evidencing a greater judicial interest in the application and protection of the Child Labor Laws than in the injured minor’s rights under the Workmen’s Compensation Law and an apparent intent to harmonize the two, without sacrifice to the Child Labor Laws. Many jurists take note that the Child Labor Laws of their state were on the books much earlier than the Workmen’s Compensation Act and, therefore, when the later act was adopted it was ■with reference to Child Labor Laws. They repudiate the suggestion that any part of the Child Labor Laws were by inference amended or changed by the Workmen’s Compensation Law. No few of the cases cited regard the common-law right of an injured minor *233illegally employed to sue Ms employer as a valued deterrent to employer breaches of the Compensation Laws.
The cases from Maryland, Rhode Island, Illinois, Michigan, Minnesota, Ohio, Wisconsin and Nebraska, which I will shortly refer to, are more than just authority for the proposition that a child of tender years who is employed contrary to the provisions of the Child Labor Laws is unlawfully employed and, therefore, is not a “workman” or “employee” under the Workmen’s Compensation Law. These cases are also authority for a construction of ORS 656.182 (1) which bars as illegal employment, such work as resulted in young Manke’s death, and ipso facto takes him out of the Workmen’s Compensation Law.
These authorities from the states last named are here grouped for consideration because they reveal so many attributes in common with the Manke case. First, and foremost, is the fact that all construe provisions of the Workmen’s Compensation Laws of their respective states which are identical or nearly identical with the language of ORS 656.132 (1), that is, the provision relative to a minor being “sm juris” under the act, and which constructions are directly opposite to the holding of the majority in the case at bar.

Cases wherein the language of Workmen’s Compensation Act, barring minors from the act, is precisely like or nearly identical to that of ORS 656.132 (1):

In Maryland, we find by reading William B. Tilghman Co. v. Conway (1926), 150 Md 525, 133 A 593, that the provisions of its Workmen’s Compensation Act excluding illegally-employed minors is framed in language identical to the one in Oregon and the one *234in Rhode Island, hereinafter referred to. The Maryland act provides:
“A minor working at an age legally permitted under the laws of this state shall be deemed sui juris * * (133 A 595) (Emphasis mine.)
The section of the Child Labor Law of Maryland relied upon also follows closely the wording of ORS 653.310 in that it prohibits a child under 16 years of age to work in certain establishments “unless the person, firm # * * empi0ying S11ch child procures and keeps on file, and accessible to” various officers named “* * # the employment certificate * * * issued to said child; * * *.” (Emphasis mine.)
In the Tilghman case, supra, a child over 14 and under the age of 16 did not have an employment certificate. The court held that in such case the employment was illegal, being specifically prohibited under the quoted section of the Child Labor Law above referred to, saying:
“* * * It being thus seen that the employment is illegal and prohibited by positive law, do the provisions of the Workmen’s Compensation Law embrace and apply to such persons? We think not.
Speaking of the Workmen’s Compensation Law, the court said:
“* * * This legislation, however, must be construed with reference to other existing statutes and such interpretation put upon it as will harmonize with and give force to not only the Workmen’s Compensation Law but the Child Labor Law as well. It could not have been the intention of the Legislature to include within the provisions of the Workmen’s Compensation Law those persons who by the Child Labor Law were forbidden from engaging in certain employments and were prohibited *235from being employed except when conditions, specifically set forth, had been complied with; in other words, the legislative branch of the state conld not have intended by one law to prohibit the employment of minors, and by another law provide for compensation to such minors injured while engaged in the prohibited employment or occupation. * * *”
I note that the Child Labor Code was a part of the law of Oregon 10 years prior to the adoption of our Workmen’s Compensation Law.
The Maryland case, after review of the authorities then available, including many cited in this dissenting opinion, noted:
“* * * It will thus be seen that the great weight of authority is in support of the view expressed in the authorities quoted. * * *”
In the Rhode Island case of Taglinette v. Sydney Worsted Co., 42 RI 133, 105 A 641, the injured minor also failed to secure a required employment certificate testifying as to his age and the court held that the employment was illegal and for that reason not within the purview of the Compensation Act, the court saying, at page 642:
“Most, if not all, of the states which have a provision in their compensation acts relative to the employment of minors employ this language, ‘minors who are legally permitted to work under the laws of the state.’ It has been held that this language ‘was intended to exclude from the statute [Workmen’s Compensation Act] minors whose employment is prohibited by law.’ * * * [Citations] The language of our act, ‘A minor working at an age legally permitted under the laws of this state shall be deemed sui juris’ is apparently employed in no similar act except in Ohio, where the Supplemental Act (effective January 1, 1914), in amendment of the Workmen’s Compensation Act, employs *236the identical language of our act. * * * [Citations] Inasmuch as the Compensation Act is silent as to the age when a minor is permitted to work [as is the Oregon act], it is obviously necessary that this provision must be construed in connection with section 1 of chapter 1378 [of what is there known as Factory Inspection Law, comparable, in part and purpose, to Oregon Child Labor Laws]. Doing this, we are of the opinion that the first ground of defendant’s demurrer is not well founded. * * # The Factory Inspection Act (Gen. Laws 1909, c. 78), in so far as it affects child labor, and the Workmen’s Compensation Act are both examples of modern social legislation along different lines. The one seeks to give the child a larger opportunity for future usefulness by requiring him to get some measure of education before engaging in certain kinds of work, and by protecting him in his years of immature mental and physical development from hazardous and hurtful employments. The other provides compensation and new remedies for those injured in industrial employments which involve less delay and expense and render more certain the certainty of recovery of compensation, when most needed, than existed under the older forms of remedy. Each has a beneficent design, and each is to be interpreted with a liberality calculated to effectuate its purpose. The argument, however, in favor of extending the Compensation Act by recognizing as legal the inclusion among employes those minors whose employment the Factory Act forbids does not commend itself. It may be noted that chapter 1378 of the Public Laws was enacted four years after the passage of chapter 831, and is therefore, in so far as their provisions conflict, if such be the ease, controlling.”
Roszek v. Bauerle & Stark Co. (1918), 282 Ill 557, 118 NE 991, is on all fours with the instant matter so far as it relates to points covered by the majority opinion. It, too, involved the employment of a minor who *237was less than 16 years of age at the time of his employment. His labors were in a manufacturing establishment where he could not be employed at his age without having the permit to which reference is hereinafter made. The question determined was whether or not the minor was under and bound by the provisions of the Workmen’s Compensation Act. The act in Illinois provided: “Every person in the service of another * * * including * * # minors who are legally permitted to work under the laws of the state, * * (Emphasis mine.) (118 NE 991) In this respect it is like the Idaho statute (72.1011 I C) construed in the Lockard case, infra. The Child Labor Act of Illinois directed, among other things, that no child under the age of 14 should be employed in certain occupations including manufacturing establishments and, further, that no child under 16 years of age and over 14 shall be employed in various lines of industry including manufacturing establishments, “* * * unless there is first produced and placed on file in such establishments * * * an age and school certificate, * * (Emphasis mine.) I interpolate to say that this is substantially the same provision as ORS 653.310 of Oregon law. The minor contended that he was not “legally permitted to work” at such employment and, therefore, not an employee in the terms of the Workmen’s Compensation Act. As in Oregon, a penalty is provided in Illinois against any person for violation of the Child Labor Law. (Also see ORS 653.990) Like the minor in the case at bar, the Illinois child did not have the age and school certificate necessary to warrant his employment in the work in which he was engaged at the time of his injury. The court held that under the circumstances he could not lawfully be employed and if employed contrary to law, *238he could not be regarded as an employee within the provisions of the Workmen’s Compensation Act. The court said:
“* # * The same rule applies where a minor between the ages of 14 and 16 years is working without a permit having been obtained. In both cases the employment is unlawful.” (Emphasis mine.)
adding:
“Without such permit he was no more legally permitted to work in defendant’s factory than would be a minor under 14 years of age. In the one case a minor is not legally permitted to work at all, while in the other he is only legally permitted to work upon obtaining the permit required by the Child Labor Law. If plaintiff was not legally permitted to work, he is not embraced within the provisions of the Workmen’s Compensation Act and his action to recover damages was properly brought.”
I add that this case is frequently cited in other states as authority for the propositions stated.
In Kruczkowski v. Polonia Pub. Co. (1918), 203 Mich 211, 168 NW 932, we again find a minor between 15 and 16 years of age who was injured while working in a hazardous employment. This he was doing without obtaining a permit from the proper authorities as required by the Child Labor Laws of the state of Michigan. Here, again, the court was required to construe a provision of the Workmen’s Compensation Law which defined the persons covered by the act as “* * * including minors who are legally permitted to work under the laws of the state * * (Emphasis mine.) After review of the authorities there cited, the court said:
“* * * In our opinion the better rule is that, to permit a minor employe to be regarded as within *239the meaning and provisions of the Compensation Act, there must he a valid contractual relation, and a contract to be employed in the work in which he was injured; that a contract which is illegal, or in violation of a statute, will not suffice.
“A valid contract of employment in the work in which a minor was injured is essential in order that such a person may be an ‘employe’ under the act. The statutes regulating the employment of minors are humane statutes, and their violation is made a misdemeanor. Their object in part, is the protection of the child. * * * (168 NW 933)
“We should not lose sight of what is best for the child. The law not only discourages, but prohibits, the employment of children in hazardous employments. It is casting no disparagement upon the Workmen’s Compensation Law to hold that its provisions were not intended to apply to children who are unlawfully set at work in hazardous employments, and that when they are injured in such employments, without fault or negligence on their part, that they should have the benefit of a common-law action against the wrongdoer, where the defenses of assumption of risk and negligence of a fellow servant are not available to a defendant. Such a holding will, in our opinion, have a tendency to discourage such illegal employment and he a benefit to the minor. * * *” (Emphasis mine.) (168 NW 933-4)
In Westerlund v. Kettle River Co. (1917), 137 Minn 24, 162 NW 680, the section of the Minnesota compensation statute construed provided that the term “employe” shall include, among others, “minors who are legally permitted to work under the laws of the state.” (Emphasis mine.) The court said that it permitted of no construction other than that the legislature intended thereby to exclude from the act minors whose employment was prohibited by law. (162 NW 681)
*240It also added that the use of the words “legally permitted to work” was not intended to refer to permissive legislation. There we also read:
“* * # we have statutes, and have had for many years, known as the child labor laws, by which the employment of minors of certain age is expressly prohibited in specified classes of employment deemed detrimental to their moral welfare and dangerous to their life or limb. And in making use of the language quoted [that is, “minors who are legally permitted to work under the laws of the state”] it is apparent that the Legislature intended to preserve the status of minors in respect to their employment in dangerous occupations, and to remove them from the Compensation Act when employed in violation of law. No other construction of the statute can be adopted that would not be in discord with our whole legislative policy upon the subject. This view is sustained by other courts. (Citations) It follows that the Compensation Act can have no application to the case of an injured minor who was employed in violation of any of the child labor laws of the state.” (162 NW 681)
The pertinent provision of the Ohio Workmen’s Compensation Act, as it was in 1918 (It has since been amended. See Ohio R C 4123.01), included: “* * * minors who are legally permitted to work for hire under the laws of the state.” (Emphasis mine.) This was construed in Acklin Stamping Co. v. Kutz, 98 Ohio St 61, 120 NE 229, to exclude from the operation of the provisions of the act minors whose employment is illegal. By recourse to the Child Labor Laws of that state, it was determined that the minor plaintiff was employed in work and at an age and during times of the day which were prohibited. The trial court was reversed and the case remanded for trial as an action for damages against the employer.
*241The minor in Stetz v. F. Mayer Boot & Shoe Co. (1916), 163 Wis 151, 156 NW 971, was injured while operating a machine of defendant. Under the law of Wisconsin, the employment of children between the ages of 14 and 16 years in any factory or workshop was prohibited “* * * unless there is first obtained from the commissioner of labor * * * a written permit authorising the employment of such child * * (Emphasis mine.) The injured minor had no such permit. The Workmen’s Compensation Act of Wisconsin employs the same language with respect to minors as was referred to in the Roszek case, supra, and others cited, i.e., the phrase reading: “* * * minors who are legally permitted to work under the laws of the state * * (Emphasis mine.) In the Stetz case, it was held that that part of the Workmen’s Compensation Law “* * * seems plain that the statute includes only such minors who at the time of contracting are legally authorized to enter the employer’s service * * the legislative intent being to enable a minor who has the right to work to make a contract for his employment the same as adults. The court held:
“The provisions of this statute can only apply to minors who are at the time of contracting to enter the service of another authorized and permitted under the law to engage in such service and employment the same as adults.”
In Wisconsin at that time, the Child Labor Laws included a provision aldn to ORS 653.310 in that it prohibited “the employment of any child between the ages of fourteen and sixteen years to work in any factory or workshop, etc., without first obtaining a written permit as therein specified. * * (Emphasis mine.)
*242In Benner v. Evans Laundry Co. (1929), 117 Neb 701, 222 NW 630, the child-plaintiff was between 15 and 16 years old at the time she received her injury in a laundry. The employer, however, had failed to secure the employment certificate required when a minor was over 14 and under 16 years of age as a condition precedent to such employment. Again the question arose whether the minor came under the Compensation Law of Nebraska providing that it “* * * is applicable to an employee who is a minor of an age when he is ‘legally permitted to work under the laws of the state,’ * # The court concluded after review of the authorities:
“* * * it may confidently be said that the great weight of authority in the review of statutes and situations like that now before us constrains us to hold that a minor under 16 and over 14 employed in a laundry and injured * * * may maintain an action at common law for damages against the employer who has failed to procure the employment certificate prescribed by * * * [the Nebraska law]. The law does not compel such a minor in such circumstances to be classified * *= * among those in the service of an employer, as ‘including minors who are legally permitted to work under the laws of the state, * * (222 NE 631)
The following cases are of the same factual background as is present in the cases from Maryland, Rhode Island, Illinois, Michigan, Minnesota, Ohio, Wisconsin and Nebraska last cited. The only difference is that they do not reveal that the Workmen’s Compensation Law to which they refer carries provisions so identical to ORS 656.132 (1) of our law, or make no specific reference to any provision of their Workmen’s Compensation Law giving a sui juris character to a child *243of 18 or under. They do hold with the other eases that an illegally-employed minor is not within the Workmen’s Compensation Act and stress the Child Labor Laws of their respective states and the need of certification documents as necessary to the legal employment of any minor when required to be of a certain legal working age in certain work. They are: New Albany Box & Basket Co. v. Davidson (1920), 189 Ind 57, 125 NE 904; Sechlich v. Harris-Emery Co. (1918), 184 Iowa 1025, 169 NW 325; Hetzel v. Wasson Piston Ring Co. (1916), 89 NJL 201, 98 A 306; Lincoln v. National Tube Co. (1920), 268 Pa 504, 112 A 73; Mangus v. Proctor-Eagle Coal Co. (1921), 87 W Va 718, 105 SE 909; Galloway v. Lumbermen’s Indemnity Exch. (1921), Tex Civ App, 227 SW 536, aff 238 SW 646; Rock Island Coal Mining Co. v. Gilliam (1923), 89 Okla 49, 213 P 833; Manning v. American Clothing Co. (1922), 147 Tenn 274, 247 SW 103; Widdoes v. Laub (1925), 33 Del 4, 129 A 344; Wlock v. Fort Dummer Mills (1925), 98 Vt 449,129 A 311. Also see Annos 14 ALR 819; 33 ALR 338; 49 ALR 1436; 60 ALE 848; 83 ALR 417; 142 ALR 1018; 71 CJ 499, Workmen’s Compensation Acts § 227.
The tenor of what the court said in Bock Island Coal Mining Co. v. Gilliam, supra, is evident in everyone of the 18 cases I have heretofore cited to the point. This thought is summarized in the Gilliam case as follows:
“* * * The Workmen’s Compensation Law was not intended to prescribe rights and remedies for persons engaged in unlawful or criminal occupation. It in no manner destroys the purposes of the Workmen’s Compensation Law to hold that its provisions were not intended to apply to children who are unlawfully set at work in hazardous employments and that where they are injured in such *244employments they have a common-law action against the employer.” (213 P 835)
Included in the foregoing cases are those which were presented in the briefs for rehearing in the King case tendered in support of the contention that the * * workmen’s compensation law applies to and protects only such employees as can be legally employed, * * (144 Or 668) They were there referred to by Justice Baihet as “numerous well-reasoned decisions.” The contention made was not controverted in the King case, and very appropriately so, because the King boy was 10 years old and that case correctly held he was legally employed. (144 Or 669 and 671) However, it is difficult to read the Bang ease and avoid the conclusion that had the minor been illegally employed as determined by the Child Labor Code, the court would not have held that his illegal employment barred a recovery under the Workmen’s Compensation Law as in the cases heretofore cited.
I am not unmindful that some of the states from whence the foregoing citations come have since amended their respective Workmen’s Compensation Laws to give a qualified protection to some minors. It varies in form and extent. But I am unable to find where the Supreme Court of any of those states has voluntarily retreated from its interpretation of an illegally-employed minor’s rights under the Workmen’s Compensation Law of its state as that law existed at the time of the court’s opinion. The courts have universally left the making of any changes in the Workmen’s Compensation Law concerning the rights of minors, desirable as they may seem, to the legislatures of their respective states. This course is directly opposite to the method followed by the majority in this case, for, in effect, the majority opinion is a judicial *245amendment of onr Workmen’s Compensation Law and in derogation of the objectives of our Child Labor Code.
I now give attention to the two cases upon which the majority places its prime reliance: one is from Arizona and the other from Idaho. For the reasons which follow, I am persuaded that neither has applicability here, unless this court desires to align itself with the small number of states which hold contra to the great weight of authority.
Although some of the provisions of the Arizona Workmen’s Compensation Law are perhaps similar to those in the Oregon act, they are tempered or changed by other sections of the Arizona Code which work a profound difference and produce an entirely different result than is to be attained from a reading of the Oregon law, particularly ORS 656.132 (1).
When we examine with critical eye S. H. Kress & Co. v. Superior Court of Maricopa County, 66 Ariz 67, 182 P2d 931, one of the two cases upon which the majority place great dependence, we find that the persuasive considerations leading to the holding are two: first, its unique statute defining an “employee” or “workman,” and secondly, the fact that the minor made no election not to come under the Workmen’s Compensation Law of that state.
In the Arizona law, § 56-929, ACA 1939 establishing definitions, reads, in part, as follows:
“The terms ‘employee,’ ‘workman,’ and ‘operative,’ as used herein, mean: &
“Every person in the service of any employer subject to ihis article as defined in the preceding section including * * * minors legally or illegally permitted to work for hire, * * (I have repeated the emphasis as made by the court in its opinion.)
*246Therefore, says the court in the Kress case, supra (182 P2d 935), “* * * while this boy was an illegally employed minor, he nevertheless was an ‘employee’ within the terms of the Act.”
I digress to observe that if we delete this reference to “minors legally or illegally” employed from the Arizona definition of a workman, it would otherwise be in substantial accord with the Oregon definition of “workman” as found in OES 656.002 (15).
The court then proceeds to take from the minor his only other possible exclusion to coverage by the Arizona law by the following reference to his failure to make an election to come under or remain out of the act’s operation, as follows (182 P2d 935):
“Being contemplated by the Act as an ‘employee’ it must follow that the Act is this minor’s sole remedy, if he agreed to be bound by it.
“Sec. 56-944 states that all employees are conclusively presumed to come under the Workmen’s Compensation Act unless they give notice to the contrary prior to injury. As we have already said, this boy is an ‘employee’ and no notice being given to the contrary in his case, he is conclusively presumed to be bound by the Workmen’s Compensation Act.”
No right of election of the kind permissible in Arizona prevails in Oregon.
The court then gives recognition to the weight of authority upon which I rely and feel this court should follow in this matter, by saying (182 P2d 936):
“Thus the Utah court [referring to Ortega v. Salt Lake Wet Wash Laundry, 108 Utah 1, 156 P2d 885, which it previously distinguishes], itself, recognizes that under a statute which includes illegally employed minors as employee by implication (California) and one such our own which spe*247cifically so designates them, the rule is properly different.” (Emphasis mine.)
Thus, we find the Kress case, snpra, is taken out of the operation of statutes similar to Oregon’s OKS 656.132 (1) by the clear and positive provisions of Arizona’s § 56-929, supra. No rules of statutory construction were, therefore, necessary to support the Arizona court’s conclusion. Moreover, the last quotation from the Arizona case becomes authority for the position I would have the majority here support, that is to say, were it not Arizona’s unique statutory provision bringing illegally-employed minors under its Workmen’s Compensation Law, “the rule is properly different.”
Lockard v. St. Maries Lumber Co., 76 Ida 506, 285 P2d 473 (1955) is the other case to which the majority opinion gives special consideration. I make it second in my analysis for the reason that the conclusion there attained relies solely upon the holding in the Kress case, supra. Yet Idaho has no definition of “employee” or “workman” which includes the words “minors * * * illegally permitted to work for hire” or phrases of like import. § 72-1011 Idaho Code. It avoids the issue of the effect of many of those cases which I have herein-before cited which hold that the definitions of “employee” without including provisions like the Arizona definition, are held to refer only to legally-employed workmen. This is accomplished in the Idaho case by saying that “Contracts of minors are not void, though subject to disaffirmance. § 32-103, I.C. Hence, the employment contract of a minor, although entered into by the employer in violation of the Child Labor Law, is not void and is sufficient to create the relationship of employer and employee under the Workmen’s Compensation Law.” Section 32-103, I.C. is not a part of *248the Workmen’s Compensation Law or Child Labor Laws of that state, but is included in what is its domestic relations code. The pertinent part reads:
“In all cases other than those specified in the next two sections * * *, if made whilst he is under the age of eighteen, may be disaffirmed by the minor himself, either before his majority or within a reasonable time afterward; * *
Such, in my opinion, is a tortured construction of that section if the foregoing statement is to be accepted as giving the quality of “voidability” to minors’ contracts which are ab initio void as contrary to public policy as we would normally regard them in Oregon. But whether the construction of § 32-103, I. C. is correct or not, it is enough to say that Oregon has no statute like it nor any statutory rule respecting the voidability of contracts made by minors.
This court, however, has said: “Grenerally speaking, there can be no doubt that a contract is illegal if it violates a constitutional statute, or if it cannot be performed without the violation of such a statute. * * *” Turney v. J. H. Tillman Co., 112 Or 122, 128, 228 P 933. Such, indeed, is the very kind of contract that subsisted between 17 year old Manke and his employer. The Turney case reiterates the statement of Justice Harris, who, in Uhlmann v. Kin Daw, 97 Or 681, 689, 193 P 435, says. “An agreement is illegal if it is contrary to law, morality or public policy: * * Our Child Labor Law has public policy as its cornerstone.
In Galloway v. Lumbermen’s Indemnity Exch. (1921), Tex Civ App, 227 SW 536, where a statute made it illegal to employ a child under fifteen years, it was held that a minor under fifteen years, who was working in a sawmill when injured, was not an employee *249within the Compensation Act. The court said: “We think it clear that a minor whose employment is admittedly illegal, and made punishable by the criminal statutes of this state, cannot he said to he an employee under the Workmen’s Compensation Act of this state.” (Emphasis mine.) Also see 17 CJS 555, Contracts §201.
I submit that one cannot read OES 653.305 to 653.340 and 653.990 and 653.430, supra, respecting the prima facie evidence of illegal employment, of the Oregon Child Labor Act and escape the conclusion that a contract of employment made by and between an employer and a minor, which is a hiring for service prohibited by those sections, is void as against public policy, unless they can point to some specific provision of our Workmen’s Compensation Law which exonerates it from the stigma of illegality for the purposes of the Workmen’s Compensation Law in the clear and precise manner as done by the Arizona statute. Section 56-929, supra, and the statutes of other states in phrases of like import.
But the Idaho case is also clearly at odds with one of the most cogent observations made by the Arizona court in the Kress case, supra, where it is said, in essence, that unless the act carries words which impress the Workmen’s Compensation Law upon illegally-employed minors “the rule is properly different.” (182 P2d 936, supra)
Moreover, the employee in Idaho has no right of election to take himself out of the provisions of the Idaho Workmen’s Compensation Law as did the minor in the Kress case, supra.
Toward the end of the majority opinion we find reference to four cases submitted without analysis said to give support to their conclusions. These cases *250are: Rasi v. Howard Mfg. Co. (1920), 109 Wash 524, 187 P 327; Noreen v. William Vogel & Bros. (1921), 231 NY 317, 132 NE 102; Pierce’s Case (1929), 267 Mass 208, 166 NE 636; Mellen v. H. B. Hirsch & Sons (1947), 159 F2d 461.
• None of them discuss or refer to language remotely similar to that found in ORS 656.132 (1), supra, if, in fact, comparable provisions were present in the Compensation Acts of those jurisdictions.
Three of the four cases last cited by the majority opinion have long been conventionally classified with those in the minority group holding adversely to the weight of authority. They are the Washington Rasi case, supra (see Atmos 14 ALR 821 and 49 ALR 1428), the New York Noreen case, supra (see Annos 33 ALR 340 and 49 ALR 1428) and the Massachusetts ease, Pierce’s Case, supra (see Annos .83 ALR 420).
Notwithstanding that New York is definitely aligned with a relatively small minority, the court in Robilotto v. Bartholdi Realty Co., 172 NYS 328, although it felt itself bound by Ide v. Paid, 166 NYS 858, expressed the opinion that the conclusions reached in Hetzel v. Wasson Piston Ring Co., supra (89 NJL 203), and Stetz v. F. Mayer Boot & Shoe Co., supra (163 Wis 151) (both of these cases I have hereinbefore cited in support of the majority rule), were preferable as authority because they were based on sounder reasoning.
The majority opinion in conclusion observes that the Child Labor Law is not impaired in the slightest degree by the decision made. It is a conclusion with which I cannot agree. It is true that the decision does not, in any sense, give legality to any infraction of the Child Labor Law upon the part of the employer. But its impact upon that beneficent act of protection to the *251youth of the state is to remove one of the most potent forces of deterrent to any breach by an employer. True, the act provides penalties for its breach by ORS 653.990. These penalties are, however, so relatively small and innocuous they can hardly be taken seriously as a persuasive factor in restraining any employer from hiring minors of a prohibited class if under pressing need for workers or any employer who is so callous to the necessity for the land of protection it affords to children or so avaricious that he will willingly risk arrest and conviction in order to effect a saving in his payroll. Assuming diligence upon the part of all agencies charged with the enforcement of the Child Labor Laws, they could not have been speedy enough to have prevented the death of young Ronald Manke who was drowned in the course of his employment the very first day of his work. Will the small misdemeanor penalties of ORS 653.990 satisfy society for this flagrant breach of the Child Labor Law?
One of the most effective deterrents to the illegal employment of minors is found in the fact that such children do not have to look to the Workmen’s Compensation Law for recovery for physical injuries negligently caused in the course of their wrongful employment because such minors have recourse to the common-law right of action and with the possibility of obtaining far greater damages for their injuries than could be expected under the Workmen’s Compensation Law. This valuable right in many states is recognized as a discouragement to the illegal hiring of minors. This is revealed in some of the decisions I have cited in support of the majority rule. See Kruczkowski v. Polonia Pub. Co. (Mich), supra, as illustrative. The loss of the significant and important threat of a common-law action against the Child Labor Law defying *252an employer for injuries to an illegally-employed minor in compelling greater respect for and proper observance of the Child Labor Laws of this date does impair the laws effectiveness to a great degree, in my opinion, contrary to the view expressed by the majority opinion.
I think it would be more exact to say that the application of the rule for which I contend would not impair in the slightest degree the Workmen’s Compensation Law and until the legislature in its wisdom sees fit to clearly bring all minors, including those illegally employed, under the Act. Until then we had better not destroy any one of the safeguards to the Child Labor Law by adopting the minority rule or by recourse to technical rules of judicial construction as are made manifest by the majority opinion.
To say that an illegally-employed minor cannot partake of the benefits accorded by the Act is not to construct a sword, so far as the Compensation Act is concerned, but rather to fashion a shield for the protection of our Child Labor Laws.
If we do otherwise are we not tempting all employers to wink at breaches of the Child Labor Law? We must be mindful that the provision of the Child Labor Law which was breached is but one of its sections prohibitive of employment of a kind: others are: ORS 653.330, as to minors under 18, in certain logging operations; ORS 653.335, as to minors under 18, as elevator operators; and ORS 653.340, as to minors under 16, as messengers and minors under 18 and over 16, as messengers, except at certain hours of the day.
As a matter of public policy, is it not more important to first preserve the restraints against illegal hiring of children than to give thought about where and when they are to collect moneys for such injuries as they may sustain if illegally hired?
*253To do otherwise are we not unnecessarily limiting onr perspective and viewing the child labor legislation solely as a protection to the child’s physical well-being, which, of course, in the event of injury can be compensated for in money? That is an important factor, but the Child Labor Law is not that restricted in its wise and protective reach. Ever since the adoption of the first Child Labor Act in Oregon in 1903, the law has had a dual purpose. It was designed to protect certain minors from conditions of labor which might have a pernicious effect on their health and also on their morals. It has since been many times amended to strengthen this clear objective of long-established public policy. But we must not overlook the fact that the Workmen’s Compensation Law does not and cannot compensate the minor employed in violation of the Child Labor Code for such damages as a minor may sustain to his morals or character from work of a prohibited kind, particularly from possible and unavoidable association with disreputable persons who are adult. Our clear duty, then, should be to cast our weight on the side which tends to strengthen and maintain every present deterrent to a breach of the laws designed to protect children until the legislature can devise a more effective means, as has been done in other states, where their Workmen’s Compensation Law once carried provisions similar to those construed in the opinion of the majority and not on the side which will erode and weaken any one of the most efficient restraints to breach of such acts. We can do this by adhering to the majority rule and the avoidance of technical rules of construction.
I would affirm the judgment of the circuit court.